Case: 2:19-cv-00119-MHW-EPD Doc #: 26 Filed: 06/20/19 Page: 1 of 2 PAGEID #: 120



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

STEPHANIE CLIFFORD,
                                                    Case No. 2:19-cv-00119
                        Plaintiff,
                                                    Judge Michael H. Watson
          v.
                                                    Magistrate Judge Elizabeth Preston Deavers
SHANA M. KECKLEY, et al.,
                                                           NOTICE OF APPEARANCE
                        Defendants.
                                                                OF COUNSEL



          Please take notice that Westley M. Phillips, Assistant City Attorney, Ohio Registration

No. 0077728, hereby enters his appearance as counsel for Defendant City of Columbus in this

matter.

                                              Respectfully submitted,
                                              /s/ Westley M. Phillips
                                              Westley M. Phillips (0077728)
                                              Assistant City Attorney
                                              CITY OF COLUMBUS, DEPARTMENT OF LAW
                                              ZACH KLEIN, CITY ATTORNEY
                                              77 North Front Street, Columbus, Ohio 43215
                                              (614) 645-6959 / (614) 645-6949 (fax)
                                              wmphillips@columbus.gov
                                              Attorney for Defendant City of Columbus
Case: 2:19-cv-00119-MHW-EPD Doc #: 26 Filed: 06/20/19 Page: 2 of 2 PAGEID #: 121



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on June 20, 2019, I electronically filed the foregoing with the Clerk

of the Court by using this Court's e-Filing System, which will send a notice of this electronic

filing to the following individuals:

Chase A. Mallory (0084728)                               Daniel J. Sabol (0081403)
Chase@SabolMallory.com                                   Dan@SabolMallory.com
SABOL MALLORY, LLC                                       SABOL MALLORY, LLC
743 South Front Street                                   743 South Front Street
Columbus, Ohio 43206                                     Columbus, Ohio 43206
phone: (614) 300-5088                                    phone: (614) 300-5088
fax: (614) 636-4545                                      fax: (614) 636-4545
Attorney for the Plaintiff                               Attorney for the Plaintiff

Clark O. Brewster - OBA #1114 (Admitted Pro Hac)
Guy A. Fortney - OBA #17027 (Admitted Pro Hac)
BREWSTER & DE ANGELIS
2617 East 21st Street
Tulsa, OK 74114
(918) 742-2021 - Telephone
(918) 742-2197 – Facsimile
Attorneys for the Plaintiff

Larry H. James - Trial Attorney (0021773)
Christopher R. Green (0096845)
Natalie P. Bryans (0097697)
500 S. Front Street, Suite 1200
Columbus, OH 43215
P: 614-229-4567
F: 614-229-4559
ljames@cbjlawyers.com
cgreen@cbjlawyers.com
nbryans@cbjlawyers.com
Counsel for Defendants Shana M. Keckley,Whitney R.
Lancaster, Mary S. Praither, and Steven G. Rosser


                                             /s/ Westley M. Phillips
                                             Westley M. Phillips (0077728)




                                               -2-
